Citation Nr: 1415193	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-48 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a heart condition.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1963 to March 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Boise, Idaho, which in pertinent part, denied the Veteran's claims of entitlement to service connection for hypertension, depression/anxiety, and a heart condition.  

This matter was previously before the Board in August 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, as to the issues being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Indeed, the Board notes that additional evidence, in the form of duplicate echocardiogram reports have been scanned into the Virtual VA paperless claims file subsequent to the issuance of the most recent supplemental statement of the case (SSOC), dated in December 2013.  This evidence was not accompanied by a waiver and has not yet been considered by the Agency of Original Jurisdiction (AOJ).  If an SOC or SSOC is prepared before the receipt of additional evidence, a SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2009), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a)(2013).  However, these records are duplicative of evidence already associated with the paper file prior to the December 2013 SSOC.  Therefore, there is no prejudice to the Veteran in the Board rendering the decision below.  

The issue of entitlement to service connection for a psychiatric disorder, including anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not the result of any injury or disease incurred or aggravated in line of duty during ACDUTRA, or from any injury incurred or aggravated during inactive duty for training (INACDUTRA).  

2.  The Veteran's heart disorder, diagnosed as bifasicular block, is not the result of any injury or disease incurred or aggravated in line of duty during ACDUTRA, or from any injury incurred or aggravated during INACDUTRA.  

3.  The Veteran's paroxysmal atrial tachycardia preexisted his period of ACDUTRA, but was not permanently aggravated beyond the natural progression of the disease due to any incident of ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, nor may hypertension be presumed to have been so incurred, and hypertension was not incurred or aggravated during any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307 (2013).  

2.  The Veteran's bifasicular block was not incurred in active service, nor may bifasicular block be presumed to have been so incurred, and bifasicular block was not incurred or aggravated during any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307 (2013).  

3.  The criteria for service connection for paroxysmal atrial tachycardia have not been met. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 and 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through an August 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the August 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2009 letter.  In addition, this letter provided the Veteran with information regarding the type of evidence necessary to establish a disability rating and an award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claims adjudicated herein.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  

Pursuant to the August 2013 remand, the Veteran also underwent VA examinations in connection with his claim for service connection for hypertension as well as his claim seeking service connection for heart disease in October 2013; the reports of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  Both opinions considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided a complete rationale for the opinions stated.  Furthermore, the examination report contains sufficient evidence by which to decide the claim, particularly regarding whether any claimed disability can be attributed to any period of ACDUTRA or INACDUTRA.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions pertaining to the issues of service connection for hypertension and heart disease were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Active military service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA (inactive duty for training) is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).).

A. Hypertension

The Veteran contends that his hypertension arose during service.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2013).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for hypertension.  In the November 1962 enlistment examination, the Veteran was shown to have a blood pressure reading of 120/78, and he denied a history of high or low blood pressure in his report of medical history.  A routine examination was conducted during the Veteran's period of ACDUTRA in September 1963, at which time, the Veteran was shown to have a blood pressure reading of 117/60.  At the January 1964 examination pursuant to the Veteran's separation from ACDUTRA, the Veteran's blood pressure reading was shown to be 120/54, and he once again denied a history of high or low blood pressure.  As such, the records from the Veteran's period of ACDUTRA do not show that he had any problems or issues concerning his hypertension, and the evidence does not indicate that the Veteran was disabled from a disease or injury incurred or aggravated in line of duty during a verified period of ACDUTRA.  

With respect to presumptive service connection for chronic diseases as it pertains to the Veteran's period of ACDUTRA and INACDUTRA, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant whose claim is based on a period of ACDUTRA and INACDUTRA will not be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2011).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA or INACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Id.  Thus, service connection is not warranted for hypertension on a presumptive basis pertaining to chronic diseases concerning the Veteran's period of ACDUTRA.

However, the Veteran also contends that his hypertension first began to manifest during the remainder of his period of service with the United States Army National Guard.  The Board acknowledges that the Veteran continued to serve in the Army National Guard of Idaho until December 1977.  Indeed, the first post-service record pertaining to the Veteran's hypertension is a hand-written progress report issued by one of his private physicians, and dated several years after his period of ACDUTRA in January 1968.  In the report, the physician appears to indicate that the Veteran was told he had high blood pressure while serving with the National Guard.  The Veteran's blood pressure reading during this treatment visit was 140/60.  Additional private treatment records dated from February 1969 to 1971 reveal varying blood pressure readings of 144/78, 160/80, 156/80, 140/80, 146/70, 138/78 and 136/78.  The Veteran underwent another examination in December 1974 pursuant to his re-enlistment in the military, at which time he did report a history of high or low blood pressure.  However, his blood pressure reading was shown to be 120/60 while sitting, 120/64 while recumbent, and 110/76 while standing.  As such, service treatment records associated with the Veteran's period of service in the Army National Guard are absent any signs of elevated blood pressure readings as well as a diagnosis of hypertension.  The Board acknowledges that the Veteran did exhibit elevated blood pressure readings and possible manifestations of hypertension during his treatment visits with various private healthcare providers, and these treatment visits were contemporaneous with the time he was a member of the Idaho Army National Guard.  However, as discussed above, the evidence does not indicate that the Veteran was disabled from a disease or injury incurred or aggravated in line of duty during a verified period of ACDUTRA or that he was disabled from an injury incurred or aggravated in line of duty during a verified period of INACDUTRA.  

Indeed, while the evidence of record reflects the Veteran's elevated blood pressure readings during his period of service in the Idaho Army National Guard, there is no indication that he was diagnosed with having hypertension during a period of ACDUTRA with the Army National Guard, or that the Veteran's hypertension is due to a particular injury or incident that occurred during a qualifying period of service.  Subsequent treatment records reflect that the Veteran received ongoing clinical attention and treatment for elevated blood pressure readings.  During a March 1980 treatment visit, the Veteran explained that he was treated very briefly for high blood pressure in 1964 and has been off of his medication since 1968 with no trouble.  The record shows that the Veteran was diagnosed with having hypertension in October 1980.  The remainder of the records, generated by various primary care physicians, to include the Veteran's current primary care physician, B.D., M.D., and dated from 1980 to 2009, reflect that the Veteran continued receiving treatment for his hypertension.  

Pursuant to the August 2013 remand, the Veteran was afforded a VA examination in connection to his hypertension claim in October 2013.  During the evaluation, the Veteran provided his military history and stated that he was first told he had high blood pressure in the 1960s or early 1970s.  Although the Veteran could not recall the specific time in which he was diagnosed with hypertension, he did recall that his blood pressure was high during his routine treatment visits with his physician, and he was certain that he was started on Lopressor around this time.  The examiner reviewed the Veteran's medical history and conducted a physical evaluation of the Veteran, noting that the Veteran had blood pressure readings of 132/84, 128/78 and 128/74.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having hypertension, and determined that it was less likely than not that said disorder had its onset during active service, or was related to any in-service disease, event or injury.  The VA examiner noted that hypertension did not appear in the medical record until 1968, when the physician recorded "veteran told had high blood pressure when in guard."  According to the VA examiner, on examination, he had been unable to elicit a recollection by the Veteran of being informed of having high blood pressure during his active duty stint, and the first blood pressure treatment the Veteran recalled being given was Lopressor, a drug which did not come onto the market until 1978.  The examiner acknowledged the Veteran recollections that his hypertension affected his drills and his annual training on more than one occasion, but determined it was most likely that the 'when in guard' statement made by the treatment provider during the January 1968 treatment visit referred to such an occasion after active duty.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  In this regard, the Board acknowledges that the objective medical evidence reflects that the Veteran has a diagnosis of hypertension.  As previously discussed, there is a lack of evidence reflecting any findings, symptoms or treatment for any problems associated with hypertension during the Veteran's period of active service.  While the records reflect findings of elevated blood pressure readings during the Veteran's period of service in the Idaho National Guard, there is nothing to show that the Veteran's hypertension began during a verified period of ACDUTRA.  In addition, the Board finds the October 2013 medical opinion to be highly probative as it is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a thorough physical examination.  In addition, the VA examiner provided clear opinions concerning whether the Veteran's hypertension had its onset in, or was causally or etiologically related to his period of ACDUTRA.  The VA examiner based his opinion on relevant historical facts and offered a thorough rationale for the opinions reached that is supported by the evidence of record.  The examiner specifically noted that the service treatment records associated with the Veteran's period of ACDUTRA were negative for any treatment for, or diagnosis of hypertension, and the Veteran did not recall ever being informed that he had high blood pressure during his period ACDUTRA.  The examiner also noted that the first blood pressure treatment the Veteran recalled being given was Lopressor, which did not come out into the market until 1978.  In addition, the examiner acknowledged and considered the Veteran's statements that his high blood pressure affected his drills and/or annual training on several occasions, but nevertheless concluded that the Veteran was referring to the period subsequent to his active service.  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms akin to that of elevated blood pressure and hypertension, he is not competent to comment on the etiology of such a disorder.  Although a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current diagnosed disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms he experienced while in service and after service because such actions come to him through him senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran, however, is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his current hypertension and his period of service do not constitute competent medical evidence on which the Board can make a service connection determination.  

As for the Veteran's complaints of continuing symptoms since service, the Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  While the Board does not doubt the sincerity of the Veteran's current recollections that he has experienced symptoms analogous to his hypertension since his years in service, as discussed previously, the Veteran's service treatment records during his period of active service, were clear for any findings, notations, complaints, treatment or diagnosis of hypertension.  Indeed, the Veteran was first seen with symptoms of hypertension in 1968, four years after his period of ACDUTRA, and the record is clear for any clinical evidence to support any claim of in-service manifestations of hypertension with continuity of symptomatology thereafter.  In any event, in the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue four years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

With regard to whether the Veteran's hypertension had its onset during the remainder of his service with the Idaho National Guard, an Army National Guard Retirement Credits Record showing how many days he had ACDUTRA was obtained, and shows that the Veteran had 15 days of active duty, active duty for training, or full time training duty from June 1 to June 15, 1968, from May 27 to June 10, 1971, and from August 14, 1976 to August 28, 1976.  In addition, the Retirement Credits Record reflects that the Veteran had 2 days of active duty, active duty for training, or full time training duty from July 17, 1976 to July 18, 1976.  As previously discussed above, the Veteran's post-service medical records reflect that the Veteran first presented with elevated blood pressure readings and potential manifestations of his hypertension in January 1968 which does not correspond to his period of active duty or training in 1968.  The remainder of the post-service treatment visits which reflect ongoing complaints of, and treatment for his hypertension also do not correspond to the Veteran's periods of active duty in 1971 and 1976.  In addition, at the December 1974 re-enlistment examination, which was conducted during the Veteran's service in the Idaho National Guard, although the Veteran reported a history of high blood pressure, his blood pressure readings were shown to be 120/60, 120/64, and 110/76.  As such, the evidence of record does not reflect that the Veteran's hypertension had its onset during a period of ACDUTRA.  Also, the evidence has never supported a finding that the Veteran's right hypertension is related to any injury during a verified period of INACDUTRA.

As such, the medical evidence created during the Veteran's period of service with the Idaho Army National Guard does not indicate that any right knee disability was incurred or aggravated during a verified period of ACDUTRA or INACDUTRA.  Therefore, after reviewing the pertinent evidence of record, the Board concludes that the Veteran's hypertension is not related to his service, including any period of ACDUTRA or INACDUTRA during his National Guard service.  

B. Heart Condition

The Veteran contends that his current heart disorder first manifested during his period of service.  Turning to the service treatment records, the Board notes that at the November 1962 enlistment examination, the clinical evaluation of the heart was shown to be normal.  In addition, the Veteran denied a history of heart problems, to include any heart palpitations.  At a routine examination during his period of ACDUTRA, dated in September 1963, it was noted that the Veteran had a history of paroxysmal tachycardia, but the EKG examination results were shown to be normal.  In addition, at his January 1964 separation examination the Veteran reported a history of heart palpitations or pounding heart; however, the clinical evaluation of his heart was shown to be normal.  

As such, the records from the Veteran's period of active duty service do not reflect that his current heart disorder was incurred during his period of ACDUTRA.  If anything, these records suggest that the Veteran's heart disorder may have pre-existed his service.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, as previously noted above, the advantages of certain evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulsonv. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. At 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and the claimant does not achieve veteran status for purposes of that claim.").  This will be discussed in greater detail below.  

The Veteran also contends that his heart disorder began during the remainder of his service with the Idaho Army National Guard.  However, the evidence of record does not show that the Veteran sought treatment for his heart condition contemporaneous with the time he was a member of the Idaho Army National Guard.  The only service treatment record associated with the Veteran's period of service in the Idaho Army National Guard is the December 1974 examination report, which reflects the Veteran's self-reported history of pain or pressure in his chest and palpitation or pounding heart.  However, the clinical evaluation of the Veteran's heart was shown to be normal at this examination.  As such, while the evidence of record reflects the Veteran's complaints of a history of heart problems, there is no indication that the Veteran developed a heart condition during his period of service with the Army National Guard, or that the Veteran was disabled from a disease or injury incurred or aggravated in line of duty during a verified period of ACDUTRA.  

In addition, there are no medical records immediately following the Veteran's period of service with the Idaho Army National Guard that reflect any complaints, treatment or diagnosis of a heart disability.  Indeed, the post-service medical records reflect that the Veteran was first seen with complaints of chest pain in September 1980, during which time he indicated that he had experienced a similar type of pain in previous years.  The Veteran was admitted to the hospital for coronary care, and a discharge summary notation reflects that he was assessed with having acute myositis in the left chest region and that an x-ray of his chest was clear for any abnormalities.  The Veteran presented at a primary care clinic once again in May 1983 with complaints of chest pain in the mid left thorax region of one month duration.  The treatment provider assessed him with having what sounded like a strained muscle or cartilage type strain.  He was seen again in August 1985 with complaints of chest pain and it was noted that the Veteran had trouble in the pectoris major area.  He was assessed with having thoracic pain, the etiology of which was undetermined.  In September 1985 the Veteran presented with complaints of chest pain in the mid-sternal region.  Progress notes reflect that the Veteran underwent several cardiac profile laboratory tests, the results of which were shown to be normal.  Subsequent treatment records dated from 1985 to 2009 reflect that the Veteran continued seeking treatment for elevated cholesterol levels, high blood pressure, chest pain and hyperlipidemia.  Among these records is a December 1997 treatment report, wherein Dr. D. noted that the Veteran had a variety of cardiac risk factors, to include hyperlipidemia and hypertension.  Dr. D. also noted that the Veteran had a likely family history of coronary artery disease.  The records also include a September 2002 EKG report, the results of which showed a normal sinus rhythm rate as well as findings of a left anterior fascicular block.  

A December 2008 medical report issued by M.P., M.D., indicates that the Veteran was referred for cardiac consultation by Dr. D.  In the report, Dr. P. noted that while the Veteran was in the military years ago, he had noted an irregular heart beat and this was apparently never caught on electrocardiogram and never treated.  According to Dr. P., this medical issue sort of resolved itself largely and the Veteran has not been bothered by it for years.  Dr. P. also noted that the Veteran had longstanding hypertension and had been treated in the past with Metroprolol, which was stopped two weeks prior because it was causing the Veteran to have panic attacks.  It was noted that the Veteran had been on medication that controlled his mood and anxiety, but once he stopped it, his symptoms of panic attacks worsened.  Dr. P. also noted that the Veteran decided to stop the medication he was taking for his hypertension, at which time, his heart palpitations worsened.  During the evaluation, the Veteran reported to experience chest tightness and discomfort, and results from the electrocardiogram revealed new right bundle branch block and left anterior fascicular block pattern.  Following an evaluation, the examiner determined that the Veteran probably had paroxysmal atrial fibrillation which was responsible for his symptoms.  

The Veteran was afforded a VA examination in connection to his claimed heart disorder in October 2013, at which time he provided his medical history and described experiencing heart problems in the form of heart palpitations and a feeling of heaviness in his chest.  According to the Veteran, he began experiencing these symptoms in basic training, and he recalled these symptoms occurring whenever he was nervous or stressed.  The Veteran further reported that he began having "speeding heart" episodes in high school but eventually outgrew these symptoms by the time he was twenty-two.  According to the Veteran, he had not experienced any speeding heart episodes since basic training, but he had experienced symptoms of chest heaviness, palpitations and anxiety ever since.  After reviewing the Veteran's claims file, and conducting a physical evaluation of the Veteran, the examiner diagnosed the Veteran with having paroxysmal atrial tachycardia and bifasicular block.  According to the examiner, the Veteran's claimed disorders are less likely than not incurred in service and/or related to an in-service injury, event or illness.  In reaching this conclusion, the examiner explained that the Veteran's bifasicular block was not reported on his early echocardiograms in the private medical records provided, and was therefore most likely related to aging, obesity, and unrelated glucose intolerance "pre-diabetes."  With respect to the Veteran's paroxysmal tachycardia, the examiner determined that this disorder had its onset prior to active service, and was not related to any in-service disease, event, or injury.  The examiner further concluded that it was less likely as not that the Veteran's current heart disorder was not aggravated beyond its natural progression by active service or any in-service disease, event or injury.  According to the examiner, the Veteran had already been diagnosed with this disorder on his September 1964 active duty physical examination report and he recalled the onset of this disorder as several years prior while in high school.  The examiner explained that the fact that the Veteran's EKG was shown to be normal at the September 1963 examination was not surprising in light of the fact that this condition only occurred episodically and resolved on its own.  The examiner further noted that although the Veteran did not recall experiencing these episodes shortly after active duty, "it is found reported in the record as ongoing in 1968, 1995, and documented on exercise stress testing in 2008, as well as various reports of palpitations with other symptoms scattered through the PMRs [private medical records]."  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his current heart condition.  In this regard, the Board acknowledges that the objective medical evidence reflects that the Veteran has diagnoses of bifasicular block and paroxysmal tachycardia.  As previously discussed, there is a lack of evidence demonstrating any findings or symptoms of, or treatment for bifasicular block during the Veteran's period of active service.  While the Veteran reported a history of heart palpitations and a pounding heart while serving in the Idaho Army National Guard, there is nothing to show that the Veteran's diagnosed bifasicular block began during a verified period of ACDUTRA.  In addition, the Board finds the October 2013 medical opinion to be highly probative as it is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a thorough physical examination.  In addition, the VA examiner provided clear opinions concerning whether the Veteran's bifasicular black had its onset in, or was causally or etiologically related to his period of ACDUTRA.  The VA examiner based his opinion on relevant historical facts as well as his medical expertise, and offered a thorough rationale for the opinions reached that is supported by the evidence of record.  The examiner specifically noted that the Veteran's bifasicular block was not reported on his early EKGs in the private medical records provided and was therefore most likely related to his natural factors, to include aging, obesity and unrelated glucose intolerance "pre-diabetes."  Thus, the Board finds that the October 2013 VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his current heart problems arose during his period of ACDUTRA.  

In reaching this determination, the Board has also considered the lay statements of record.  In this case, however, although the Veteran is competent to describe symptoms congruent to a heart condition, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a heart condition and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Here, the Veteran is competent to report symptoms of a heart condition because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his heart condition and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

Moreover, even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, the medical evidence of record discloses sixteen years from the time the Veteran separated from service and the first evidence of record indicating treatment for symptoms which may have been manifestations of heart problems.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue sixteen years after service, and three years after his period of service in the Army National Guard is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

With respect to the Veteran's paroxysmal tachycardia, the Board acknowledges that the examiner determined that this disorder pre-existed the Veteran's service and was less likely as not not aggravated beyond its natural progression by active service, or any in-service disease, event, or injury.  The Board once again notes that there are statutory presumptions applicable to certain service connection claims.  See, e.g., 38 C.F.R. § 3.307.  Regulations dealing with presumptive service connection, however, are inapplicable to periods of ACDUTRA.  See Smith v. Shineski, 24 Vet. App. 40, 47 (2010) (holding a claimant whose claim is based on a period of ACDUTRA or INACDUTRA can never be entitled to the presumption of service connection).  The presumption of soundness applies to all who served on active duty for their period of service on active duty.  For periods of ACDUTRA or INACDUTRA, however, the presumption operates differently and typically does not apply.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  In this regard, the presumption of soundness applies to veterans who have achieved "veteran" status through a prior period of active service and claim a disability incurred only during a later period of ACDUTRA and when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Here, the Veteran did not have a prior period of active service prior to his subsequent period of ACDUTRA.  As such, the presumption of soundness does not attach.  

Although the Board has considered the Veteran's contentions, in light of the direct medical evidence described above and the October 2013 examiner's opinion, the Board concludes the Veteran's paroxysmal atrial tachycardia pre-existed service.  Thus, the Veteran has the burden to show direct evidence both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training.  Smith, 24 Vet. App. at 48.  The claimant must demonstrate that he experienced a permanent increase in disability beyond the natural progress of the disease during his period of active duty for training.  Donnellan v. Shinseki, 24 Vet. App. 167  (2010).

The pertinent inquiry then is whether the worsening was caused by the period of ACDUTRA and whether the condition underwent a permanent increase beyond the natural progress of the disability.  The service treatment records reflect that the Veteran was assessed with having a history of paroxysmal tachycardia at the September 1963 examination, but are negative for objective evidence demonstrating further episodes of heart palpitations, chest pain or other heart problems throughout the duration of the Veteran's service.  In short, the direct evidence of this case reflects the Veteran had a history of paroxysmal tachycardia, which pre-existed his military service.  No medical professional has ever indicated that this incident or any other incident of active duty, ACDUTRA or INACDUTRA permanently aggravated the Veteran's pre-existing asthma beyond the natural progression of the disease and the Veteran had not shown as much by direct evidence.  

As such, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a heart disorder is denied.  



REMAND

The Veteran contends that his current psychiatric disorder arose in service.  The service treatment records reflect that the Veteran reported a history of nervous trouble at the September 1963 examination.  At the January 1964 separation examination, the Veteran once again reported a history of nervous trouble, as well as a history of depression or excessive worry.  The post-service treatment records reflect that the Veteran received ongoing treatment for complaints of psychiatric problems, diagnosed as depression and anxiety.  Pursuant to the August 2013 remand, the Veteran was afforded a VA psychiatric examination in October 2013.  After interviewing the Veteran, reviewing his claim file, and conducting a mental evaluation of him, the VA examiner diagnosed the Veteran with anxiety disorder not otherwise specified [NOS].  However, the examiner did not provide a medical opinion as to the etiology of this disorder.  Namely, the examiner did not address whether the Veteran's psychiatric disorder was incurred during his period of ACDUTRA and/or otherwise causally or etiologically related to his period of ACDUTRA.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under the circumstances presented in this case, another remand is necessary for a clarifying VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the same VA examiner who conducted the October 2013 examination, or another VA physician if that examiner is unavailable.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  The examiner should specifically take into consideration the September 1963 and January 1964 examination reports which document the Veteran's self-reported history of psychiatric symptoms.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

For any psychiatric disorder diagnosed on examination, and/or during the pendency of the appeal which has resolved at the time of the examination, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorder had its clinical onset in service or is otherwise related to the Veteran's period of ACDUTRA.  In answering this question, the examiner should address any assertions, and documentation reflecting ongoing treatment for psychiatric problems since service.  The examiner should set forth the medical rationale for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

(If the examiner who conducted the October 2013 examination is no longer available, the file should be referred to a clinician with sufficient expertise to address the questions set out above.  If further examination of the Veteran is required, this should be scheduled.)

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, the RO/AMC shall readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


